Title: Notes on Distances between Monticello and Montpellier, [ca. 25 September 1809]
From: Jefferson, Thomas
To: 


            ca. 25 Sept. 1809 
          
          
          
          
          
            
              1809. Sep. 22. 23. 24. 25 
              m
            
            
              Montico to Gordon’s
              20.
            
            
              Montpelier road
              5.
            
            
              Montpelier
              3.75
            
            
              Sep. 24.

            
            
              Gordon’s to Lindsay’s
              3.17
            
            
              Sep. 25.

            
            
              Lindsay’s to pub. road
              2.38
            
            
              to the store
              2.02
            
          
         